

116 HR 5527 IH: 21st Century Power Grid Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5527IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Sarbanes (for himself, Mr. McNerney, Mr. Kennedy, and Mr. Veasey) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish a program to provide financial assistance for
			 projects relating to the modernization of the electric grid, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the 21st Century Power Grid Act. 2.Grant program for grid modernization projects (a)In generalThe Secretary of Energy shall establish a program to provide financial assistance to eligible partnerships to carry out projects related to the modernization of the electric grid, including—
 (1)projects for the deployment of technologies to improve monitoring of, advanced controls for, and prediction of performance of, a distribution system; and
 (2)projects related to transmission system planning and operation. (b)Eligible projectsProjects for which an eligible partnership may receive financial assistance under subsection (a)—
 (1)shall be designed to improve the resiliency, performance, or efficiency of the electric grid, while ensuring the continued provision of safe, secure, reliable, and affordable power;
 (2)may be designed to deploy a new product or technology that could be used by customers of an electric utility; and
 (3)shall demonstrate— (A)secure integration and management of energy resources, including through distributed energy generation, combined heat and power, microgrids, energy storage, electric vehicles, energy efficiency, demand response, or controllable loads; or
 (B)secure integration and interoperability of communications and information technologies related to the electric grid.
 (c)Cybersecurity planEach project carried out with financial assistance provided under subsection (a) shall include the development of a cybersecurity plan written in accordance with guidelines developed by the Secretary of Energy.
 (d)Privacy effects analysisEach project carried out with financial assistance provided under subsection (a) shall include a privacy effects analysis that evaluates the project in accordance with the Voluntary Code of Conduct of the Department of Energy, commonly known as the DataGuard Energy Data Privacy Program, or the most recent revisions to the privacy program of the Department.
 (e)DefinitionsIn this section: (1)Eligible partnershipThe term eligible partnership means a partnership consisting of two or more entities, which—
 (A)may include— (i)any institution of higher education;
 (ii)a National Laboratory; (iii)a State or a local government or other public body created by or pursuant to State law;
 (iv)an Indian Tribe; (v)a Federal power marketing administration; or
 (vi)an entity that develops and provides technology; and (B)shall include at least one of any of—
 (i)an electric utility; (ii)a Regional Transmission Organization; or
 (iii)an Independent System Operator. (2)Electric utilityThe term electric utility has the meaning given that term in section 3(22) of the Federal Power Act (16 U.S.C. 796(22)), except that such term does not include an entity described in subparagraph (B) of such section.
 (3)Federal power marketing administrationThe term Federal power marketing administration means the Bonneville Power Administration, the Southeastern Power Administration, the Southwestern Power Administration, or the Western Area Power Administration.
 (4)Independent System Operator; Regional Transmission OrganizationThe terms Independent System Operator and Regional Transmission Organization have the meanings given those terms in section 3 of the Federal Power Act (16 U.S.C. 796). (5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Energy to carry out this section $200,000,000 for each of fiscal years 2021 through 2025, to remain available until expended.
			